 

Exhibit 10.1

 

ADDENDUM FOUR

TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This ADDENDUM FOUR TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum
Four”) is dated effective as of April 25, 2016 and is entered into between The
Community Hospital Group, Inc., dba JFK Medical Center, a New Jersey corporation
(“JFK”), and GK Financing, LLC, a California limited liability company (“GKF”).

 

RECITALS

 

WHEREAS, on December 11, 1996, GKF and JFK executed a Lease Agreement for a
Gamma Knife Unit (the “Original Lease”), which lease agreement was amended by
certain Addendum One dated effective as of July 1, 2002, Addendum Two dated
effective January 9, 2008 and Addendum Three dated effective as of April 25,
2015 (such Lease Agreement, as amended by such Addendum One, Addendum Two and
Addendum Three is referred to herein as the “Lease”); and

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Lease as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.          Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.          Extension of Term.

 

a.           It is acknowledged that the First Procedure Date under the Lease
was April 25, 2000, and therefore, pursuant to Section 4 of the Lease and
Section 2 of Addendum Three, the Lease is currently set to expire on at 11:59
p.m. on April 24, 2016.

 

b.           The parties hereby agree to extend the Lease to 11:59 p.m. on April
24, 2017.

 

3.          Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum Four.

 

4.          Full Force and Effect. Except as amended by this Addendum Four, all
of the terms and provisions of the Lease shall remain in full force and effect.
Notwithstanding the foregoing, to the extent of any conflict or inconsistency
between the terms and provisions of this Addendum Four and that of the Lease,
the terms and provisions of this Addendum Four shall prevail and control.

 

 - 1 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Addendum Four effective as of
the date first written above.

 

GKF:   JFK:       GK FINANCING, LLC   THE COMMUNITY HOSPITAL GROUP, INC., dba
JFK Medical Center           By: /s/ Ernest A. Bates   By: /s/ Amie Thornton
Name: Ernest A. Bates, MD   Name: Amie Thornton Title: Policy Committee Member  
Title: Senior VP Operations

 

 - 2 - 

